                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN



BRANDY BOND,

         Plaintiff,

    v.                                                                Case No. 18-CV-1624

CITY OF WAUKESHA POLICE
DEPARTMENT et al.,

    Defendants.


    ORDER ON PLAINTIFF’S MOTION FOR LEAVE TO PROCEED WITHOUT
                PREPAYMENT OF THE FILING FEE AND
          REPORT AND RECOMMENDATION TO DISMISS CASE


         On October 15, 2018, Brandy Bond filed a complaint against the City of Waukesha

Police Department, Waukesha County Child Protective Services, and Maggie Sutton. Bond’s

complaint makes various allegations related to an apparent custody dispute concerning her

minor son. (Docket # 1 at 5–9.) Bond also filed a motion for leave to proceed without

prepayment of the filing fee (in forma pauperis). (Docket # 2.) Because Bond’s complaint does

not appear to state a claim for which relief would be available in a federal court, I recommend

that this action be dismissed.1

                                                 ANALYSIS

         The federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure indigent

litigants meaningful access to the federal courts while at the same time prevent indigent



1
  Because the respondent has not yet appeared and had an opportunity to consent or refuse magistrate judge
jurisdiction, I issue a report and recommendation regarding the screening of Bond’s petitions. See Coleman v.
Labor and Industry Review Commission, 860 F.3d 461 (7th Cir. 2017).
litigants from filing frivolous, malicious, or repetitive lawsuits. Nietzke v. Williams, 490 U.S.

319, 324 (1989). To authorize a litigant to proceed in forma pauperis, the court must first

determine whether the litigant is able to pay the costs of commencing the action. 28 U.S.C. §

1915(a). Second, the court must determine whether the action is frivolous or malicious, fails

to state a claim on which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B)(i)–(iii).

       Bond’s motion to proceed without prepayment of the filing fee lacks sufficient

information for me to determine whether she is indigent. Sections II (“Income”), III

(“Expenses”), and IV (“Property”) are blank. But regardless of Bond’s financial status, this

action should be dismissed because it fails to state a claim.

       The standards for reviewing dismissal for failure to state a claim under 28 U.S.C. §

1915(e)(2)(B)(ii) are the same as those for reviewing a dismissal under Federal Rule of Civil

Procedure 12(b)(6). See DeWalt v. Carter, 224 F.3d 607, 611-12 (7th Cir. 2000). To state a

claim, a complaint must provide a “short and plain statement of the claim showing that [she]

is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). In evaluating whether a plaintiff’s complaint

fails to state a claim, a court must take the plaintiff’s factual allegations as true and draw all

reasonable inferences in his favor. DeWalt, 224 F.3d at 612. The complaint need not plead

specific facts, and need only provide “fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)). “Labels and conclusions” or a “formulaic recitation of the

elements of a cause of action” will not do. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 555).




                                                2
       Bond has previously filed two cases in this District that were dismissed, including one

earlier this year. Bond v. Milwaukee Police Department et al., No. 18-CV-402 (E.D. Wis. August

21, 2018); Bond v. Wisconsin Hospitality Group et al., No. 17-CV-114 (E.D. Wis. January 31,

2017). Like those earlier complaints, even construed extremely liberally, I cannot extract a

cognizable federal claim from Bond’s complaint.

       Bond alleges a variety of misconduct on the part of Waukesha County Child Protective

Services, including that it failed to protect her son from sexual abuse or investigate her various

complaints. (Docket # 1 at 5–6.) Bond also appears to object to testimony offered during

custody proceedings regarding her son, and to the apparent loss of custody of her son. (Id. at

6.) Bond alleges that the county has filed false negligence claims against her. (Id. at 6–7.) Bond

alleges that a social worker, Maggie Sutton, called the sheriff’s department and falsely claimed

that Bond threatened her life, which Bond believes was in retaliation for expressing her

opinion that Sutton was not performing her job well. (Id. at 7.) Bond states that Waukesha

Child Protective Services and the Waukesha Police Department refused services to her and

threatened to have her arrested if she attempted to pick up her son. (Id. at 7–8.) Bond alleges

that the Waukesha Police Department told her she could only speak to one officer and that

he does not return her calls seeking services. (Id. at 8.) Bond alleges that she was “denied

services from Waukesha [C]hild [P]rotective [S]ervices and the Waukesha Police

Department” and suffered extreme emotional distress, and her “character has been defamed

in a court of law,” (id. at 9), presumably referring to the alleged testimony purportedly offered

in custody proceedings that she has schizophrenia (id. at 6). As remedies, Bond asks for an

undetermined amount of cash damages, and that the court order the termination of negligence

claims against her and the immediate return of her son.

                                                3
       I struggle to identify any cognizable federal claim in these facts. Unlike state courts,

federal courts are courts of limited jurisdiction and can only hear cases when authorized by

federal law. See 28 U.S.C. §§ 1331 and 1332. Federal courts are not authorized to hear child

custody cases, which are governed by state law, not federal law. There is a clear precedent

that federal courts are to abstain from hearing child custody matters. See Brand v. Zate, No.

18-C-326, 2018 WL 1342484 (E.D. Wis., March 15, 2018); see also Ankenbrandt v. Richards,

504 U.S. 689, 703 (1992); In re Burrus, 136 U.S. 586, 593–94 (1890) (“The whole subject of

the domestic relations of husband and wife, parent and child, belongs to the laws of the States

and not to the laws of the United States.”). “This ‘domestic relations’ exception to subject

matter jurisdiction applies to such cases even when constitutional claims are involved.” Adam

v. Frantz, No. 02-C-0053-C, 2002 WL 32341816, at *4 (W.D. Wis. May 10, 2002) (citing Allen

v. Allen, 48 F.3d 259, 261–62 (7th Cir. 1995)).

       Bond’s complaint refers to “civil rights,” (Docket # 1 at 7, 9), but the facts alleged do

not give rise to a claim under the Civil Rights Act, 42 U.S.C. § 1983. To state a claim under

§ 1983, the plaintiff must allege sufficient facts to show that (1) someone deprived her of one

of her civil rights under the Constitution or federal law and (2) the person who deprived her

of her rights was acting under color of state law. Armato v. Grounds, 766 F.3d 713, 719-20 (7th

Cir. 2014) (citing Paratt v. Taylor, 451 U.S. 527, 535 (1981)). Bond’s complaint does not allege

any facts showing that someone deprived her of her civil rights under the Constitution or

federal law. Bond mentions the Equal Protection Clause, but she does not state any facts that

show that she was denied equal protection. She does not allege that she was discriminated

against, let alone that it was on an impermissible basis such as sex or race.




                                                  4
       At best, Bond seems to be arguing that she was deprived of her parental rights without

due process because Waukesha County Child Protective Services purportedly proffered

allegedly false testimony in the custody proceedings and has pursued false negligence claims

against her in some form. Due process requires the government to provide notice and a chance

to be heard before prior to any deprivation of life, liberty, or property. See, e.g., Morrell v. Mock,

270 F.3d 1090, 1095 (7th Cir. 2001) (citing Armstrong v. Manzo, 380 U.S. 545, 552, 85 S.Ct.

1187 (1965)). Here, Bond does not allege that she was denied notice of the loss of custody of

her child, or that she was denied a hearing in which to contest it, or that the procedure for

custody determination was impermissibly biased. In fact, other than general references to a

“court of law,” Bond provides no details at all about the process that resulted in her apparent

loss of custody, or what form the claims of negligence against her took. Without allegations

that she was denied a fair process, or even details of the process at all, Bond’s complaint does

not state a claim for denial of due process.

       Furthermore, the Waukesha Police Department is an arm of the City of Waukesha

and cannot be sued separately from the city. Whiting v. Marathon County Sheriff’s Dept., 382

F.3d 700, 704 (7th Cir. 2004). Even if I construe Bond’s complaint liberally, as I must, and

assume Bond intended to sue the City of Waukesha, there is still no basis for the city’s liability.

Local government entities, such as municipalities and counties, cannot be held vicariously

liable for constitutional violations committed by their employees. Monell v. Dept’t of Soc. Servs.

of City of New York, 436 U.S. 658, 690 (1978). A municipality or county can only be liable

under § 1983 if “the action that is alleged to be unconstitutional implements or executes a

policy statement, ordinance, regulation, or decision officially adopted or promulgated by that

body’s officers.” Id. To establish liability under Monell, a plaintiff must “show the existence

                                                  5
of a policy or custom and a sufficient causal link between the policy or custom and the

constitutional deprivation.” Jones v. City of Chicago, 787 F.2d 200, 203 (7th Cir. 1986) (citing

Monell, 436 U.S. at 690-694). Because Bond does not make any allegations of an

unconstitutional custom, policy, or practice, there is no basis to hold the city liable for the

actions of the police.

       Regarding the one actual “person” in the suit, Maggie Sutton, it is not clear how

Sutton violated the plaintiff’s constitutional rights. Sutton is apparently an employee of

Waukesha County Child Protective Services. Bond alleges that Sutton called the sheriff’s

department and falsely told them that Bond had threatened to kill her, purportedly in

retaliation for Bond telling Sutton she thought she was doing a terrible job. (Docket # 1 at 7.)

Although Bond claims that Sutton violated her “civil rights of freedom of speech,” Bond does

not allege facts showing that Sutton actually interfered with her freedom of speech.

       This court can find no basis for federal jurisdiction in this complaint. Even construed

extremely liberally, Bond’s complaint does not state any claim upon which relief may be

granted. Therefore, I recommend that Bond’s complaint be dismissed for failure to state a

claim and that her motion to proceed in forma pauperis be denied as moot.

                                  RECOMMENDATION

       NOW, THEREFORE, IT IS RECOMMENDED that this case be dismissed for

failure to state a claim.

       IT IS ORDERED that plaintiff’s motion to proceed in forma pauperis (Docket # 2) be

DENIED AS MOOT.

       Your attention is directed to General L.R. 72(c), 28 U.S.C. § 636(b)(1)(B) and Federal

Rules of Criminal Procedure 59(b), or Federal Rules of Civil Procedure 72(b) if applicable,

                                               6
whereby written objections to any recommendation or order herein, or part thereof, may be

filed within fourteen days of the date of service of this recommendation or order. Objections

are to be filed in accordance with the Eastern District of Wisconsin’s electronic case filing

procedures. Courtesy paper copies of any objections shall be sent directly to the chambers of

the district judge assigned to the case. Failure to file a timely objection with the district court

shall result in a waiver of a party’s right to appeal. If no response or reply will be filed, please

notify the Court in writing.



       Dated at Milwaukee, Wisconsin this 29th day of October, 2018.


                                                     BY THE COURT


                                                     s/Nancy Joseph
                                                     NANCY JOSEPH
                                                     United States Magistrate Judge




                                                 7
